Title: From Thomas Jefferson to George Washington, 7 March 1792
From: Jefferson, Thomas
To: Washington, George


          
            Mar. 7. 1792.
          
          Th: Jefferson presents his respects to the President and sends him his report on the subject of commerce with Spain, and the form of a message to the Senate. A second copy is now making out for the President’s own use, so that he may send in the one now inclosed today, assured of receiving the other the moment it is finished.
        